Case 6:19-bk-14835-SY             Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07                                Desc
                                   Main Document    Page 1 of 35
  1   Alexander K. Lee (SBN 293724)
      ALee@aldridgepite.com
  2   Joseph C. Delmotte (SBN 259460)
      jdelmotte@aldridgepite.com
  3   ALDRIDGE PITE, LLP
      4375 Jutland Drive, Suite 200
  4   P.O. Box 17933
      San Diego, CA 92177-0933
  5   Telephone: (858) 750-7600
      Facsimile: (619) 590-1385
  6

  7   Attorneys for
      Wells Fargo Bank, N.A.
  8
                                     UNITED STATES BANKRUPTCY COURT
  9
                      CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION
 10
          In re                                                        Case No. 6:19-bk-14835-SY
 11
          JOSE GUSTAVO VASQUEZ,                                        Chapter 13
 12
                                                                       OBJECTION TO CONFIRMATION OF
 13                       Debtor.                                      CHAPTER 13 PLAN
 14                                                                    341(a) MEETING:
                                                                       DATE:       July 17, 2019
 15                                                                    TIME:       8:00 AM
                                                                       PLACE:      RM 101, 3801 University
 16                                                                                Ave., Riverside, CA 92501
 17                                                                    CONFIRMATION HEARING:
                                                                       DATE:    August 20, 2019
 18                                                                    TIME:    1:30 PM
                                                                       CTRM:    302
 19

 20

 21               Wells Fargo Bank, N.A.1 (hereinafter “Creditor”), secured creditor of the above-entitled

 22 debtor, Jose Gustavo Vasquez (hereinafter “Debtor”), hereby objects to the Chapter 13 Plan filed by

 23 Debtor in the above-referenced matter. The objection is based on the authorities cited herein and on

 24 such additional submissions and argument as may be presented at or before the confirmation hearing.

 25

 26
      1
 27    This Objection to Confirmation of Chapter 13 Plan shall not constitute a waiver of the within party’s right to receive
      service pursuant to Fed. R. Civ. P. 4, made applicable to this proceeding by Fed. R. Bankr. P. 7004, notwithstanding
 28   Aldridge Pite, LLP’s participation in this proceeding. Moreover, the within party does not authorize Aldridge Pite, LLP,
      either expressly or impliedly through Aldridge Pite, LLP’s participation in this proceeding, to act as its agent for purposes
      of service under Fed. R. Bankr. P. 7004.
                                                             -1-                               CASE NO. 6:19-bk-14835-SY
                                OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
Case 6:19-bk-14835-SY             Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07                        Desc
                                   Main Document    Page 2 of 35
  1                                                1) INTRODUCTION

  2              Creditor respectfully requests that the Court deny confirmation of the Debtor’s Chapter 13

  3 Plan as it fails to properly provide for Creditor’s claim and because it is not feasible. Specifically,

  4 Debtor’s Plan fails to provide for a cure of Creditor’s pre-petition claim in full and the Debtor lacks

  5 adequate disposable income to fund the Chapter 13 Plan proposed. For the reasons set forth herein,

  6 the Court should deny confirmation of the Debtor’s Chapter 13 Plan.

  7                                           2) STATEMENT OF FACTS

  8              1.      Creditor’s claim is evidenced by a promissory note executed by Debtor Jose Vasquez

  9 (the “Borrower”), and dated August 14, 2006, in the original principal sum of $318,750.00 (the

 10 "Note"). A copy of the Note is attached hereto as Exhibit A and incorporated herein by reference.

 11              2.      The Note is secured by a deed of trust (the “Deed of Trust2”) encumbering the real

 12 property commonly known as 1470 West Pinedale Avenue, Bloomington, CA 92316 (the “Subject

 13 Property”). A copy of the Deed of Trust is attached hereto as Exhibit B and incorporated herein by

 14 reference.

 15              3.      Effective December 31, 2007, World Savings Bank, FSB’s charter and bylaws were

 16 amended to change its name to Wachovia Mortgage, FSB. A true and correct copy of the Office of

 17 Thrift and Supervision’s approval letter evidencing World Saving Bank, FSB’s name change is

 18 attached hereto as Exhibit C and incorporated herein by reference.

 19              4.      Effective November 1, 2009, Wachovia Mortgage FSB converted to a national bank

 20 with the name Wells Fargo Bank Southwest, National Association.                           Additionally, effective

 21 November 1, 2009, Wells Fargo Bank Southwest, National Association merged with Wells Fargo

 22 Bank, National Association. A copy of the official certification of the Comptroller of the Currency

 23 of the conversion of Wachovia Mortgage FSB and the merger of Wells Fargo Bank Southwest,

 24 National Association is attached hereto as Exhibit D and incorporated herein by reference.

 25              5.      Subsequently, the Note was indorsed in blank thereby converting the Note to a bearer

 26 instrument. Creditor, directly or through an agent, is in possession of the original promissory note

 27

 28
      2
          The Note and Deed of Trust are collectively referred to herein as the “Subject Loan.”
                                                             -2-                              CASE NO. 6:19-bk-14835-SY
                               OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
Case 6:19-bk-14835-SY       Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07                   Desc
                             Main Document    Page 3 of 35
  1 indorsed in blank. See Exhibit A.

  2          6.     On June 3, 2019, Debtor filed the instant Chapter 13 bankruptcy petition in the United

  3 States Bankruptcy Court for the Central District of California, Riverside Division, and was assigned

  4 case number 6:19-bk-14835-SY.

  5          7.     On June 3, 2019, the Debtor filed his Chapter 13 Plan (the “Plan”) providing for

  6 monthly payments to the Trustee in the total amount of $1,632.00, for 30 months. Of the sum paid to

  7 the Chapter 13 Trustee, Creditor will be paid $515.73 per month for 30 months on its pre-petition

  8 arrears, which are listed in the amount of $30,944.11. However, the Debtor’s Plan requires

  9 approximately 60 months of arrearage dividends of $515.73 to cure the estimated pre-petition

 10 arrearage of $30,944.11.

 11          8.     On June 3, 2019, the Debtor filed Schedules I and J reflecting disposable income in

 12 the amount of $1,669.20 per month.

 13          9.     Creditor is in the process of finalizing its proof of claim for this matter and estimates

 14 that its total secured claim is in the approximate amount of $248,662.33 and that its pre-petition

 15 arrearage claim is in the approximate amount of $39,778.45, representing: 22 pre-petition payments

 16 totaling $23,080.89; $255.29 in late charges; $4,966.36 in attorney fees and costs; $10,799.66 in

 17 escrow advances; and $676.25 in escrow shortage.

 18                                           3) ARGUMENT

 19          A.     DEBTOR’S CHAPTER 13 PLAN CANNOT BE CONFIRMED AS
                    PROPOSED.
 20

 21          The provisions of 11 United States Code (“U.S.C.”) Section 1325 set forth the requirements

 22 for the Court to confirm a Chapter 13 Plan. The burden is on the debtor to demonstrate that the plan

 23 meets the conditions essential for confirmation. Warren v. Fidelity & Casualty Co. of N.Y. (In re

 24 Warren), 89 B.R. 87, 93 (B.A.P. 9th Cir. 1988). For the reasons detailed herein, the Debtor fails to

 25 meet this burden.

 26 /././

 27 /././

 28 /././

                                            -3-                   CASE NO. 6:19-bk-14835-SY
                          OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
Case 6:19-bk-14835-SY        Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07 Desc
                              Main Document       Page 4 of 35
                1.   Debtor’s Chapter 13 Plan Cannot Be Confirmed Because it Does Not Provide
  1                  for the Full Value of Creditor’s Claim.
  2
             11 U.S.C. Section 1325(a)(5)(B)(ii) requires a debtor’s Chapter 13 Plan to distribute at least
  3
      the allowed amount of a creditor’s secured claim. See 11 U.S.C. § 1325(a)(5)(B)(ii). Furthermore,
  4
      the requirement that a debtor provide for the full value of a creditor’s secured claim is mandatory for
  5
      plan confirmation. See Barnes v. Barnes (In re Barnes), 32 F.3d 405, 407 (9th Cir. 1994); see also In
  6
      re Lucas, 3 B.R. 252, 253 (Bankr. S.D. Cal. 1980)(“In order to confirm any Chapter 13 Plan, the
  7
      court must be satisfied…that the plan meets all the requirements of § 1325(a).”). The burden lies
  8
      with the debtor in demonstrating compliance with section 1325(a). Chinichian v. Campolongo (In re
  9
      Chinichian), 784 F.2d 1440 (9th Cir. 1986).
 10
             The Debtor’s Plan cannot be confirmed as proposed because it fails to properly provide for
 11
      the cure Creditor’s pre-petition arrears. As previously discussed, Creditor’s claim for pre-petition
 12
      arrears is approximately in the total amount of $39,778.45. However, the Debtor’s Chapter 13 Plan
 13
      provides for the cure of only $30,944.11 in pre-petition arrears. As the Debtor’s Plan fails to provide
 14
      for a cure of Creditor’s pre-petition arrears, it fails to satisfy 11 U.S.C. ' 1325(a)(5)(B)(ii) and
 15
      cannot be confirmed as proposed.
 16
                 2. Debtor’s Chapter 13 Plan Cannot Be Confirmed Because It Does Not Promptly
 17                 Cure Creditor’s Pre-Petition Arrears as Required Under 11 U.S.C. § 1322(b)(5).
 18
             Section 1322(b)(5) of the Bankruptcy Code provides for the curing of any default on a
 19
      secured or unsecured claim on which the final payment is due after the proposed final payment under
 20
      the plan. Creditor’s secured claim consists of $39,778.45 in pre-petition arrears, however, Debtor’s
 21
      Plan provides for the cure of only $30,944.11 in arrears. Debtor will have to increase their monthly
 22
      payment through the Chapter 13 Plan to Creditor to approximately $662.97 in order to cure
 23
      Creditor's pre-petition arrears over a period not to exceed sixty (60) months. As the Debtor’s Plan
 24
      fails to promptly cure Creditor’s pre-petition arrears, it cannot be confirmed as proposed.
 25
                 3. Debtor’s Chapter 13 Plan Cannot Be Confirmed Because It Is Not Feasible.
 26
             11 U.S.C. ' 1325(a)(6) requires debtors to be able to make all plan payments and to comply
 27
      with the terms set forth in the plan. A reviewing court should confirm a plan only if it appears under
 28
      all circumstances that the plan has a reasonable likelihood of success. In re Craig, 112 B.R. 224, 225
                                             -4-                   CASE NO. 6:19-bk-14835-SY
                           OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
Case 6:19-bk-14835-SY       Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07                   Desc
                             Main Document    Page 5 of 35
  1 (Bankr. N.D. Ohio 1990) (citing In re Anderson, 28 B.R. 628, 630 (Bankr. S.D. Ohio 1982). Here,

  2 the Debtor has not provided sufficient evidence that his Chapter 13 Plan is feasible.

  3          Debtor’s Schedule J indicates that the Debtor has disposable income of $1,669.20 per month.

  4 However, the Debtor will be required to apply an additional $147.24 monthly to the Chapter 13 Plan

  5 in order to provide for a prompt cure of the pre-petition arrears owed to Creditor in sixty (60) months

  6 as required by 11 U.S.C. section 1322(b)(5). As the monthly plan payment sufficient to cure

  7 Creditor’s pre-petition arrears exceeds the Debtor’s monthly disposable income, the Debtor lacks

  8 sufficient monthly disposable income with which to fund the Plan. Accordingly, Debtor’s Plan does

  9 not have a reasonable likelihood of success and cannot be confirmed as proposed.

 10          WHEREFORE, Creditor respectfully requests:

 11          i)      That confirmation of the Debtor’s Chapter 13 Plan be denied; and

 12          ii)     For such other and further relief as this Court deems just and proper.

 13

 14                                                 Respectfully submitted,

 15 Dated: June 20, 2019                            ALDRIDGE PITE, LLP
 16

 17                                             By: /s/Alexander K. Lee
                                                   ALEXANDER K. LEE (SBN 293724)
 18                                                Attorneys for Wells Fargo Bank, N.A.
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                             -5-                   CASE NO. 6:19-bk-14835-SY
                           OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                         Main Document    Page 6 of 35




                                                               Exhibit A
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                         Main Document    Page 7 of 35




                                                               Exhibit A
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                         Main Document    Page 8 of 35




                                                               Exhibit A
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                         Main Document    Page 9 of 35




                                                               Exhibit A
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 10 of 35




                                                               Exhibit A
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 11 of 35




                                                               Exhibit A
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 12 of 35




                                                               Exhibit A
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 13 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 14 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 15 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 16 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 17 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 18 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 19 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 20 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 21 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 22 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 23 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 24 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 25 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 26 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 27 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 28 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 29 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 30 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 31 of 35




                                                               Exhibit B
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 32 of 35




                                                               Exhibit C
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 33 of 35




                                                               Exhibit C
Case 6:19-bk-14835-SY   Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07   Desc
                        Main Document    Page 34 of 35




                                                               Exhibit D
        Case 6:19-bk-14835-SY                      Doc 14 Filed 06/20/19 Entered 06/20/19 09:00:07                                     Desc
                                                   Main Document    Page 35 of 35


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                       4375 Jutland Drive, Suite 200 P.O. Box 17933 San Diego, CA 92177-0933


A true and correct copy of the foregoing document entitled (specify): Objection to Confirmation will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 20, 2019            I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Debtor’s Attorney: Gary S Saunders Linda@saunderslawoffice.com
Chapter 13 Trustee: Rod Danielson (TR) notice-efile@rodan13.com
U.S. Trustee: ustpregion16.rs.ecf@usdoj.gov
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) June 20, 2019                        I served the following persons and/or entities at the last known addresses in
this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration
that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor:
Jose Gustavo Vasquez
1470 West Pinedale Avenue
Bloomington, CA 92316

Presiding Judge:
Honorable Scott H. Yun
Central District Of California
United States Bankruptcy Court
Central District of California
3420 Twelfth Street, Suite 345 / Courtroom 302
Riverside, CA 92501-3819

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 20, 2019         ASHLEY MORROW                                                            /s/ ASHLEY MORROW
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
